Order filed January 15, 2014, Withdrawn and Order filed January 28, 2014




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00654-CR
                               NO. 14-13-00655-CR
                                    ____________

                      TROY AIKMAN ERWIN, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                   On Appeal from the 252nd District Court
                           Jefferson County, Texas
                 Trial Court Cause Nos. 12-15271 and 12-15552

                                      ORDER

             On January 16, 2014, this Court issued an order abating the appeal
and directing the trial court to conduct a hearing to determine the reason for
appellant’s failure to file a brief. Appellant’s brief was filed January 22, 2014.

      Accordingly, our order of January 16, 2014, is withdrawn. The appeal is
reinstated. The State’s brief is due thirty days from the date of this order.
PER CURIAM